This action was filed by the St. Louis-San Francisco Railway Company, in the district court of Blaine county, against O. O. Deweese, county assessor, and Ray P. Boyce, county treasurer, under the provisions *Page 95 
of State Question No. 141, Initiative Petition No. 92, adopted by a vote of the people at the regular primary election held August 3, 1926. Answer was filed and the cause called for trial. Whereupon, the plaintiff filed its motion and affidavits for a continuance in which it pleaded its inability to go to trial at that time. This motion was overruled by the court upon the grounds that under the provision of the act the case must be tried within ten days after answer is filed, and the action dismissed because of the failure of plaintiff to prosecute the same, from which ruling and judgment the plaintiff appeals.
The questions presented here are the same as presented in cause No. 17907, Atchison, Topeka  Santa Fe Railway Co. v. Ora Long, County Assessor, et al., in which cause opinion is this day filed, 122 Okla. 86, 251 P. 486, and upon the authorities cited in cause No. 17907, Atchison, Topeka  Santa Fe Railway Co. v. Ora Long, County Assessor, et al., the judgment of the district court is reversed, with instructions to dismiss the action.
BRANSON, V. C. J., and MASON, HARRISON, and CLARK, JJ., concur. NICHOLSON, C. J., and LESTER, J., concur in conclusion. HUNT and RILEY, JJ., dissent.